Title: From Thomas Jefferson to James Wood, 20 March 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Williamsburg Mar. 20. 1780.

This express brings some packets of letters for Generals Specht, Hamilton and Gall, which came by the Patsy, flag of truce just arrived from New York with money and stores for the Convention troops. You will please to send on the express to the two first named gentlemen. The flag is to go as far up James river as she can. When her arrival there shall be notified to you, you will be pleased to give permission to Mr. Geddes,
 Mr. Clarke and Mr. Hoakesley to go to the flag and receive their several charges. A proper guard of horse you will also be pleased to furnish Mr. Geddes with to carry up the money. Let him name the day on which they shall attend at the flag. I think it will be well that Mr. Geddes himself should attend with the guard thro’ the whole journey up. You will of course take proper paroles of the gentlemen thus permitted to come down. Mr. Hoakesley must not break his packages till they are ultimately delivered from the waggons in Albemarle, a circumstance proper to be noticed in his parole.
The Continental Board of war having referred to us to give final orders on the subject of the Convention horses you will be pleased to obtain and send us a report of the officers who keep horses, and the number kept by each. I am Sir with great esteem, your most humble servt.

Th: Jefferson

